As filed with the Securities and Exchange Commission onMay8,2013 Registration No.333-188273 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 CareView Communications, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 95-4659068 (I.R.S. Employer Identification Number) 405 State Highway 121, Suite B-240 Lewisville, TX75067 (972) 943-6050 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Samuel A. Greco Chief Executive Officer 405 State Highway 121, Suite B-240 Lewisville, Texas 75067 (972) 943-6050 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Carl A. Generes, Esq. Law Offices of Carl A. Generes 4358 Shady Bend Drive Dallas, Texas 75244-7447 Phone: (214) 352-8674 Fax: (972) 715-5700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyo The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE This Amendment No. 1 (the “Amendment”) relates to CareView Communication, Inc.’s (the “Registrant”) Registration Statement on Form S-1 (File No. 333-188273), initially filed with the Commission on May 1, 2013 (the “Registration Statement”). The Registrant is filing this Amendment for the sole purpose of replacing Exhibit 5.1 to the Registration Statement. This Amendment does not modify any provision of Part I or Part II of the Registration Statement other than Item 16(a) of Part II as set forth below. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 16. Exhibits and Financial Statement Schedules (a) Exhibits Exhibit No. Date of Document Name of Document 05/08/13 Legal Opinion of The Law Offices of Carl A. Generes. II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Amendment No. 1 to the Registration Statement on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lewisville, State of Texas, on this 8th day of May, 2013. CAREVIEW COMMUNICATIONS, INC. By: /s/ Samuel A. Greco Samuel A. Greco Chief Executive Officer By: /s/Anthony P. Piccin Anthony P. Piccin Chief Financial Officer Principal Financial Officer Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment No. 1 to the Registration Statement on Form S-1 has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Samuel A. Greco Chief Executive Officer, Director May 8, 2013 Samuel A. Greco (principal executive officer) /s/ Anthony P. Piccin Chief Financial Officer May 8, 2013 Anthony P. Piccin (principal financial and accounting officer) * Chairman of the Board May 8, 2013 Tommy G. Thompson * President, Chief Operating Officer, Director May 8, 2013 Steven Johnson * Director May 8, 2013 L. Allen Wheeler * Director May 8, 2013 Jeffrey C. Lightcap *By: /s/ Samuel A. Greco Samuel A. Greco Attorney-in-fact II-2 EXHIBIT INDEX Exhibit No. Date of Document Name of Document 05/08/13 Legal Opinion of The Law Offices of Carl A. Generes.
